833 F.2d 1005Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kelvin J. MILES, Petitioner-Appellant,v.Audrey E. MELBOURNE, Judge Seventh Judicial Circuit ofMaryland, Respondent- Appellee.
No. 87-7536.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 31, 1987.Decided:  Nov. 12, 1987.

Kelvin J. Miles, appellant pro se.
Ann Elizabeth Singleton, Assistant Attorney General, for appellee.
Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kelvin Miles appeals the district court's denial of his requests for release on bond and for appointment of counsel filed in his 28 U.S.C. Sec. 2254 action.  A denial of bond is an appealable collateral order.    See Stack v. Boyle, 342 U.S. 1 (1951).  A person seeking interim release during pursuit of habeas remedies faces, however, a formidable barrier created by the fact of the conviction and the state's interest in executing its judgment.  "[I]n the absence of exceptional circumstances ... the court will not grant bail prior to the ultimate final decision unless petitioner presents not merely a clear case on the law, ... but a clear, and readily evident, case on the facts."    Glynn v. Donnelly, 470 F.2d 95, 98 (1st Cir.1972).  Upon review of the record we do not find that Miles has met this burden.  We therefore affirm the district court's denial of release on bond.


2
Miles also appeals the district court's denial of his request for appointment of counsel.  This denial was not a final order appealable under 28 U.S.C. Sec. 1291.  Nor did it conclusively determine an important question completely separate from the merits of the action so as to be appealable as a collateral order.    See Miller v. Simmons, 814 F.2d 962 (4th Cir.1987).  We accordingly dismiss this aspect of the appeal.


3
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED IN PART;  DISMISSED IN PART.